Citation Nr: 0948659	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  96-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1964 to August 1971.  
He died in October 1995.  The appellant is his surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, that denied the benefit sought on appeal.  
The appellant appealed that decision and the case was 
referred to the Board for appellate review.  

This case was previously before the Board in May 1999, August 
2003, May 2005 and December 2006, on which occasions it was 
remanded for additional development.  The requested 
development has been completed to the extent possible and no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran died in October 1995. His death certificate 
lists the causes of death as cardiorespiratory arrest, 
metastatic cancer of the brain and metastatic cancer of the 
bladder

2.  At the time of the Veteran's death service connection was 
in effect for residuals, postoperative herniated nucleus 
pulposus L4-L5 with peroneal nerve palsy, right leg, and for 
a shell fragment wound of the left arm and back.  These 
disabilities were not causal or contributing factors to his 
death.  

3.  The cause of the Veteran's death was not manifested 
during the Veteran's active service or for many years 
thereafter, nor was it otherwise causally related to the 
Veteran's active service or to a service-connected 
disability.  


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to by, a disability incurred in or 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the appellant dated November 
1995, September 1999, May 2003, March 2004, June 2005, March 
2007 and October 2009.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that during the course of the pending appeal, 
the United States Court of Appeals for Veterans Claims (the 
Court) issued a decision concerning the content of VCAA 
notices relevant to DIC claims.  See Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In Hupp, the Court held that a notice 
with regard to a claim for DIC benefits must include (1) a 
statement of the conditions (if any) for which the Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected disability and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a disorder not yet service connected.  Additionally, if the 
appellant raises a specific issue regarding a particular 
element of the claim, the notice must inform the appellant of 
how to substantiate that assertion, taking into account the 
evidence submitted in connection with the application.  
Several letters throughout the course of the appellant's 
appeal have fulfilled these notice requirements.   

Any deficiency in the timing of this notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate notice 
had been provided to the claimant, but that the evidence 
established that the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
and that the error was harmless).  In this case the Board 
finds that any notice error did not affect the essential 
fairness of the adjudication.  A review of the record shows 
that the appellant had actual knowledge of how to 
substantiate her claim, as she submitted arguments explaining 
why she believes that the Veteran's service-connected 
condition caused or contributed to his death.  As she has 
shown actual knowledge of how to substantiate a claim any 
error with regard to the timing of proper notice is non-
prejudicial, and remand of the appellant's case for issuance 
of an additional Supplemental Statement of the Case is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
evidence of record also demonstrates that the appellant has 
had ample opportunity to meaningfully participate in the 
adjudication of her claim.  Thus the Board finds any errors 
or deficiencies regarding notice to be harmless.

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the appellant and her representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the appellant in the adjudication of her 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the appellant's appeal.

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  
Generally, the cause of a veteran's death will be considered 
to be due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must be singly, or with some other condition, be 
the immediate or underlying cause, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1). 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty, in active 
military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 
341, 346 (1999).

A certificate of death shows that the Veteran died in October 
1995.  The immediate cause of death was cardiorespiratory 
arrest.  Other contributing causes were metastatic cancer of 
the brain and metastatic cancer of the bladder.  The death 
certificate indicates that no autopsy was performed. 

A review of the appellant's claims folder shows that during 
the Veteran's lifetime service connection was established for 
residuals, postoperative herniated nucleus pulposus L4-L5 
with peroneal nerve palsy, right leg and for a shell fragment 
wound of the left arm and back.  

As of the time of this Board decision there has been 
substantial development of argument and evidence in this 
case, and the appellant's contention are very clearly set 
forth in the records: that the Veteran's prostate cancer, 
which she claims should have been service-connected, caused 
or aggravated his cardiorespiratory arrest to the extent that 
it resulted in his death.  Her rationale is that the 
Veteran's prostate cancer as likely as not metastasized to 
his brain.  In the alternative, the appellant has claimed 
that the Veteran's bladder cancer is at least as likely as 
not attributable to service, including to in-service exposure 
to herbicides.  

In order to establish service connection for death, there 
must be (1) evidence of death; (2) evidence of an in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  There is no question that the first element 
has been met.  The Board's discussion will therefore focus on 
the latter two elements.  

With respect to the requirement that there be evidence of an 
in-service incurrence or aggravation, the Board notes that a 
review of the evidence indicates that service connection 
should have been in affect for prostate cancer.  The Board 
notes that a December 1994 rating decision denied service 
connection for intestinal, bladder and prostate cancer.  
However, the Board also notes Veteran served in the Republic 
of Vietnam during the Vietnam Era.  Therefore, he is 
presumptively considered to have been exposed to herbicides, 
including Agent Orange.  In 1996, 38 C.F.R. § 3.309(e) was 
revised to include prostate cancer as a presumptive disease 
related to herbicide exposure.  See Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  
On the other hand, bladder cancer is not on the list of 
presumptive conditions for which service connection is 
granted based on such exposure.  

A review of the Veteran's service treatment records is 
entirely silent for any complaint of, treatment for or 
diagnosis of any type of cancer.  Private treatment records 
from June 1976 to December 1982 are also silent with regard 
to any complaint of a finding associated with any 
cardiorespiratory disorder or metastatic cancer to the brain 
or bladder.  Medical reports from the University of Southern 
California Medical Center dated in February 1993, Kenneth 
Norris Jr. Cancer Laboratory Center dated from January 1993 
to July 1993, Sunrise Hospital Medical Center dated in 
December 1994, Desert Radiologists dated from June 1994 to 
March 1995 and Antelope Valley Hospital dated from August 
1995 to September 1995 all show continued treatment for 
metastatic cancer of the bladder and brain and include a 
diagnosis of metastatic carcinoma consistent with bladder 
cancer.  The Board also notes that in February and July of 
1993 treatment records from the Kenneth Norris Jr. Cancer 
Laboratory Center show tissue samples of both the prostate 
and bladder.  It was discovered that sections of prostate 
showed incidental carcinoma (a Gleason's 2/3).  

In January 1995, Dr. Arnold Wax opined that there was a 
possibility that the Veteran's bladder cancer was related to 
Agent Orange exposure.  Dr. Wax did not provide any other 
statement and did not provide a rationale of why or how he 
arrived at this opinion.

As indicated above, in May 1999 the Board remanded the claim 
for a VA medical opinion.  A VA oncology opinion was 
requested to determine the etiology of the Veteran's 
metastatic cancer and whether it was at least as likely as 
not that the Veteran's cancers were related to Agent Orange 
or other in-service exposure.  The opinion was provided in 
June 2000.  After examining the medical evidence of record, 
the examiner determined that the Veteran's cancer originated 
in the urinary bladder and that a transitional cell 
malignancy can only originate in the urinary tract.  He noted 
that incidental prostate cancer found during the radical 
cystectomy is an unusual and uncommon finding, but that the 
Veteran was within the lower limits of age where prostatic 
cancer is found.  The metastatic tumor from the brain was 
morphologically identified as having originated from 
transitional cell tissues and thus was determined not to be 
of prostatic origin.  That examiner also cited an Institute 
of Medicine review of the Department of Veterans Affairs, 
which showed no plausible connection, statistical or 
otherwise between bladder (transitional cell) cancers and 
previous Agent Orange exposure.  The examiner's ultimate 
opinion was that it was substantially less likely than not 
that there exists any identifiable nexus between the 
Veteran's presumptive herbicide exposure, and the subsequent 
development of bladder cancer.  He also stated that the 
prostate cancer found during the radical cystectomy was an 
incidental finding only and opined that Dr. Wax was incorrect 
in stating that there was a possible connection between the 
Veteran's presumptive Agent Orange exposure and the 
development of his bladder cancer.  

Thereafter, and on three separate occasions, first in August 
2003 and again in May 2005 and December 2006, the Board 
remanded the case for the purpose of obtaining the actual 
tissue slides and cell blocks from the September 1995 surgery 
at Antelope Valley Hospital.  The Board received notification 
from Antelope Valley Hospital in January 2009 that those 
slides and blocks were longer available as they had been 
discarded.  

In July 2009 the Board requested a medical expert opinion as 
set forth in VHA Direction 2006-019 pursuant to the Veterans 
Claims Assistance Act of 100, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 
2002); and 38 C.F.R. § 20.901 (2009).  A complete review of 
the Veteran's medical records was performed by a medical 
oncologist at the Nashville VA Medical Center.  The reviewing 
physician determined that the most likely source of the 
Veteran's brain metastasis was his bladder cancer.  He stated 
that the Veteran's bladder cancer, when diagnosed, was 
aggressive and had already spread to the lymph nodes.  He 
also determined that the pathology of the brain lesion was 
consistent with bladder cancer and found that the Veteran's 
prostate cancer was low-grade, was localized to the prostate 
gland and was not the type of prostate cancer which would be 
expected to spread, particularly in three three-year period 
between diagnosis and the Veteran's death.  The examiner also 
determined that the Veteran's bladder cancer was not 
proximately due to in-service herbicide exposure.  Finally, 
the examiner opined that the Veteran's cardiorespiratory 
arrest and subsequent death were due to metastatic bladder 
cancer and not prostate cancer.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

Although the record in this case contains opinions both in 
support of the appellant's claim for service connection and 
against service connection, the totality of the evidence is 
not in equipoise in this case.  Rather the opinions of the VA 
examiners carry the weight and are there is therefore a 
preponderance of evidence against the appellant's claim.  It 
is the Board's duty to determine the credibility and weight 
of evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  Greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence, Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and 
an opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, both VA opinions are based on thorough review 
of the claims file.  The opinion presented by Dr. Wax does 
not indicate that he examined the claims file.  In addition, 
the VA examiner presented thorough rationale for their 
opinions.  The opinion presented by Dr. Wax is not 
accompanied by any rationale or supporting evidence.  

In sum, the medical evidence received indicates that the 
Veteran's cancer originated in his bladder and ultimately 
metastasized to his brain and cause cardiorespiratory arrest.  
The Board notes the appellant's sincere belief, indicated in 
several written statements and during a January 1999 hearing 
before a Veterans Law Judge, that the Veteran's death was 
caused by his prostate cancer, but the appellant, as a lay 
person, is not competent to offer an opinion on a matter 
clearly requiring medical expertise, such as discerning the 
cause of the Veteran's death or the etiology of his various 
cancers.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Therefore, this is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the Veteran's death and his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The competent and probative evidence of record weighs against 
this claim; thus, there is a preponderance of evidence 
against the claim of service connection for a low back 
disorder.  For the reasons state above, the Board finds that 
service connection for the cause of the Veteran's death is 
not warranted.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


